U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54109 AZAZ CAPITAL CORP. (Exact name of registrant as specified in its charter) Nevada 27-2754169 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 300 Center Ave. Suite 202 Bay City, MI 48708 (Address of principal executive offices) (989) 391-5173 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨ Accelerated Filer¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of May 23, 2011, there were 205,941,175 shares of common stock, par value $0.0001, issued and outstanding. AZAZ CAPITAL CORP. FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Consolidated Financial Statements 3 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item3 Quantitative and Qualitative Disclosures About Market Risk 9 Item4 Controls and Procedures 9 PART II – OTHER INFORMATION Item1 Legal Proceedings 9 Item1A Risk Factors 10 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 10 Item3 Defaults Upon Senior Securities 10 Item4 Removed and Reserved 10 Item5 Other Information 11 Item6 Exhibits 11 SIGNATURES 11 2 PART IFINANCIAL INFORMATION Item 1. Financial Statements. AZAZ CAPITAL CORP. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED BALANCE SHEET March 31, 2011 ASSETS Current Assets: Cash $ 9,285 Accounts Receivable 20,000 Total Current Assets 29,285 Other Assets: Investments - US 83,028 TOTAL ASSETS $ 112,313 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ 24,500 Total Current Liabilities 24,500 Other Current Liabilities: Due to shareholder/officer 24,940 Total Other Current Liabilities 24,940 Total Liabilities 49,440 Stockholders' Deficit: Preferred Stock par value $0.0001; 100,000,000 shares authorized; none issued and outstanding - Common Stock par value $0.0001; 400,000,000 shares authorized; 341 205,941,175 issued and outstanding Additional Paid-In-Capital 175,279 Deficit accumulated (112,747) Total Stockholders' Deficit 62,873 TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 112,313 The accompanying notes are an integral part of these consolidated financial statements. 3 AZAZ CAPITAL CORP. AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS FROM JANUARY 1, 2, 2011 Net Income 36,759 Operating Expenses: General and administrative $ 10,276 Total Operating Expenses 10,276 Loss Before Income Taxes (10,276) Income Tax Provision - Net Income $ 26,483 Earnings (Loss) Per Share: Basic and Diluted $ Weighted Average Shares Outstanding: Basic and Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 AZAZ CAPITAL CORP. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENT OF CASH FLOWS FROM JANUARY 1, 2, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ 26,483 Adjustments to reconcile net loss to net cash used in operating activities: Accounts Receivable Investments - US Accounts Payable Accounts Payable - USF 6,953 Loans Payable Net Cash Used In Operating Activities (94,309) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shareholder/officer 20,000 Proceeds from sale of common stock 77,809 Net Cash Provided by Financing Activities 97,809 NET INCREASE IN CASH AND CASH EQUIVALENTS 3,500 CASH AND CASH EQUIVALENTS: Beginning of the Period 5,785 End of the Period $ 9,285 The accompanying notes are an integral part of these consolidated financial statements. NOTES TO THE FINANCIAL STATEMENTS NOTE 1 - NATURE OF BUSINESS Azaz Capital Corp. (the Company) was incorporated on June 1, 2010 in the State of Nevada. The Company intends to serve as a vehicle to effect an asset acquisition, merger, exchange of capital stock or other business combination with a domestic or foreign business. On January 21, 2011, we entered into and closed a share exchange agreement (the Share Exchange Agreement) with Azaz Capital Corp., a corporation organized pursuant to the federal laws of Canada (Azaz), and its shareholders, pursuant to which we acquired 100% of the issued and outstanding shares of common stock of Azaz in exchange for the issuance of 150,000,000 shares of our common stock, par value $0.0001, which, immediately after the consummation of the transactions contemplated by the Share Exchange Agreement, constitutes 98% of our issued and outstanding capital stock. As a result of the transactions effected by the Share Exchange Agreement, (i) Azaz became a wholly-owned subsidiary of ours (ii) the business of Azaz became our sole business, and (iii) there was a change of control whereby the former shareholders of Azaz now own a controlling 98% ownership interest in the Company. 5 Azaz was incorporated in Canada on November 15, 2007. Azaz is a development stage company whose principal line of business is in the securities investment and financial consulting sectors. More specifically, Azaz is a financial consulting and investment banking company that engages in the trading of public company shares and the foreign exchange currency markets and also assists small private and public companies with their operational and financing needs. NOTE 2  BASIS OF PRESENTATION Statements are prepared in accordance with SEC rules for 10-Q. NOTE 3 - RECENT ACCOUNTING PRONOUNCEMENTS Management has review and none apply NOTE 4 - GOING CONCERN These consolidated financial statements have been prepared assuming the Company will continue on a going concern basis. The Company has incurred losses since inception and the ability of the Consolidated Company to continue as a going concern depends upon its ability to develop profitable operations and to continue to raise adequate financing. Management is actively targeting sources of additional financing to provide continuation of the Companys operations. In order for the Company to meet its liabilities as they come due and to continue its operations, the Company is solely dependent upon its ability to generate such financing. There can be no assurance that the Company will be able to continue to raise funds, in which case the Company may be unable to meet its obligations. Should the Company be unable to realize its assets and discharge its liabilities in the normal course of business, the net realizable value of its assets may be materially less than the amounts recorded in these consolidated financial statements. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue in existence. NOTE 5 - ADVANCES FROM STOCKHOLDER The advances from stockholder were from a director and shareholder of the Company. The amount as of March 31, 2011 of $24,940 is non‑interest bearing, unsecured and is due on demand. The carrying value of the advances approximates the market value due to the short‑term maturity of the financial instruments. NOTE 6 - CAPITAL STOCK On January 21, 2011, we entered into and closed a share exchange agreement with Azaz in which we acquired 100% of the issued and outstanding shares of common stock of Azaz in exchange for the issuance of 150,000,000 shares or our common stock, par value $0.0001. On February 28, 2011, the Company issued 8,700,000 shares of common stock to 1581358 Ontario Inc. (1581358) in consideration for the complete payment and settlement of indebtedness, in an amount equal to $4,350, owed by Azaz to 1581358. On February 28, 2011, the Company issued 9,156,000 shares of common stock to Robert Isles (Isles) in consideration for the complete payment and settlement of indebtedness, in an amount equal to $4,578, owed by Azaz to Isles. On February 28, 2011, the Company issued 7,400,000 shares of common stock to Roy Choi (Choi) in consideration for the complete payment and settlement of indebtedness, in an amount equal to $3,700, owed by Azaz to Choi. 6 On February 28, 2011, the Company issued 9,944,000 shares of common stock to FIX-I.T. (FIX) in consideration for the complete payment and settlement of indebtedness, in an amount equal to $4,972, owed by Azaz to FIX. On February 28, 2011, the Company issued 6,600,000 shares of common stock to Lean Edge Consulting Services (Lean Edge) in consideration for the complete payment and settlement of indebtedness, in an amount equal to $3,300, owed by Azaz to Lean Edge. On February 28, 2011, the Company issued 9,700,000 shares of common stock to John Solmes (Solmes) in consideration for the complete payment and settlement of indebtedness, in an amount equal to $4,850, owed by the subsidiary to Solmes. On March 28, 2011, the Company issued 1,041,175 shares of common stock to Joe Rubini ("Rubini") in consideration for the complete payment and settlement of indebtedness, in an amount equal to $52,059, owed by the subsidiary to Rubini. NOTE 7  TRADE RECEIVABLES The Company's accounts receivable and related allowance for doubtful accounts are analyzed in detail on a quarterly basis and all significant customers with delinquent balances are reviewed to determine future collectability. Reserves are established in the quarter in which the Company makes the determination that the account is deemed uncollectible. NOTE 8  REVENUE RECOGNITION The Company recognizes income from consulting services over the life of the contract as the services are provided. Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operation. Forward Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words believes, project, expects, anticipates, estimates, intends, strategy, plan, may, will, would, will be, will continue, will likely result, and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and we are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Overview With respect to this discussion, the terms we us our and the Company refer to Azaz Capital Corp. 7 (a) Corporate History and Background. We were incorporated in the State of Nevada on June 1, 2010. Prior to the acquisition transaction described below in this Item 2, our business purpose was to seek the acquisition of or merger with, an existing private company. Accordingly, we were engaged in organizational efforts in order to put us in a position where we could seek to target and eventually acquire an existing private company. On January 21, 2011, we entered into and closed a share exchange agreement (the Share Exchange Agreement) with Azaz Capital Corp., a corporation organized pursuant to the federal laws of Canada (Azaz), and its shareholders, pursuant to which we acquired 100% of the issued and outstanding shares of common stock of Azaz in exchange for the issuance of 150,000,000 shares of our common stock, par value $0.0001, which, immediately after the consummation of the transactions contemplated by the Share Exchange Agreement, constitutes 98% of our issued and outstanding capital stock. As a result of the transactions effected by the Share Exchange Agreement, (i) Azaz became a wholly-owned subsidiary of ours (ii) the business of Azaz became our sole business, and (iii) there was a change of control whereby the former shareholders of Azaz now own a controlling 98% ownership interest in the Company. Azaz was incorporated in Canada on November 15, 2007 under the name CGrowth Capital Corp. CGrowth Capital Corp. was renamed Azaz Capital Corp. on September 21, 2010. Azaz is a development stage company whose principal line of business is in the securities investment and financial consulting sectors. More specifically, Azaz is a financial consulting and investment banking company that engages in the trading of public company shares and the foreign exchange currency markets and also assists small private and public companies with their operational and financing needs. (b) Business of Issuer. As we are a development stage company, we have commenced only limited operations and have earned limited revenues. Going forward, we intend to devote substantially all of our efforts on establishing our business plan and continuing to grow our operations in the securities investment and financial consulting sectors. We do not have sufficient capital to operate our business and will require additional funding to sustain operations through December 2011. There is no assurance that we will be able to achieve revenues sufficient to become profitable. Liquidity and Capital Resources We are a development stage company focused on developing our business in the securities investment and financial consulting sectors. Our principal business objective for the next twelve (12) months will be to continue to develop our business plan in the securities investment and financial consulting sectors. As we have commenced only limited operations, we have earned limited revenues. As of May 23, 2011, we had cash on hand of $74,768 and current liabilities of $43,940. We do not have sufficient capital to operate our business and will require additional funding to sustain operations through December 2011. There is no assurance that we will be able to achieve revenues sufficient to become profitable. We anticipate that we will require a minimum of $125,000 to fund our continued operations for the next twelve months. Of the $125,000, we anticipate that we will spend $50,000 on legal fees, $20,000 on auditor fees, $10,000 on transfer agent fees, $18,000 for the use of an office, $15,000 on outside consultants and $12,000 for general office use. We have incurred losses since inception and our ability to continue as a going‑concern depends upon our ability to develop profitable operations and to continue to raise adequate financing. We are actively targeting sources of additional financing to provide continuation of our operations. In order for us to meet our liabilities as they come due and to continue our operations, we are solely dependent upon our ability to generate such financing. There can be no assurance that the Company will be able to continue to raise funds, in which case we may be unable to meet our obligations and we may cease operations. 8 Results of Operations As we have not commenced material operations at this time, we do not have any results of operation to report . Off-balance sheet arrangements We have not entered into any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources and would be considered material to investors. Inflation We do not believe that inflation has had in the past or will have in the future any significant negative impact on our operations. Item 3. Quantitative and Qualitative Disclosures About Market Risk. As we are a smaller reporting company, we are not required to provide the information required by this item. Item 4. Controls and Procedures. Evaluation of disclosure controls and procedures . We maintain disclosure controls and procedures (as defined in Exchange Act Rule 13a-15(e)) that are designed to assure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commissions rules and forms, and that such information is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosures.As required by Exchange Act Rule 13a-15(b), as of the end of the period covered by this report, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, we evaluated the effectiveness of our disclosure controls and procedures. Based on this evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective as of that date. Changes in internal control over financial reporting . There were no changes in our internal controls over financial reporting that occurred during our most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. PART IIOTHER INFORMATION Item 1. Legal Proceedings. There are no legal proceedings that have occurred within the past five years concerning our directors or control persons which involved a criminal conviction, a criminal proceeding, an administrative or civil proceeding limiting ones participation in the securities or banking industries, or a finding of securities or commodities law violations. 9 Item 1A.Risk Factors. As we are a smaller reporting company, we are not required to provide the information required by this item. Item 2 . Unregistered Sales of Equity Securities and Use of Proceeds . (a) Unregistered Sales of Equity Securities . On January 21, 2011, we entered into and closed a share exchange agreement with Azaz in which we acquired 100% of the issued and outstanding shares of common stock of Azaz in exchange for the issuance of 150,000,000 shares of our common stock, par value $0.0001. On February 28, 2011, the Company issued 8,700,000 shares of common stock to 1581358 Ontario Inc. (1581358) in consideration for the complete payment and settlement of indebtedness, in an amount equal to $4,350, owed by Azaz to 1581358. On February 28, 2011, the Company issued 9,156,000 shares of common stock to Robert Isles (Isles) in consideration for the complete payment and settlement of indebtedness, in an amount equal to $4,578, owed by Azaz to Isles. On February 28, 2011, the Company issued 7,400,000 shares of common stock to Roy Choi (Choi) in consideration for the complete payment and settlement of indebtedness, in an amount equal to $3,700, owed by Azaz to Choi. On February 28, 2011, the Company issued 9,944,000 shares of common stock to FIX-I.T. (FIX) in consideration for the complete payment and settlement of indebtedness, in an amount equal to $4,972, owed by Azaz to FIX. On February 28, 2011, the Company issued 6,600,000 shares of common stock to Lean Edge Consulting Services (Lean Edge) in consideration for the complete payment and settlement of indebtedness, in an amount equal to $3,300, owed by Azaz to Lean Edge. On February 28, 2011, the Company issued 9,700,000 shares of common stock to John Solmes (Solmes) in consideration for the complete payment and settlement of indebtedness, in an amount equal to $4,850, owed by Azaz to Solmes. On March 28, 2011, the Company issued 1,041,175 shares of common stock to Joe Rubini ("Rubini") in consideration for the complete payment and settlement of indebtedness, in an amount equal to $52,059, owed by the subsidiary to Rubini. The Company issued these shares of common stock under the exemption from registration provided by Section 4(2) of the Securities Act. (b) Use of Proceeds . Not applicable. (c) Affiliated Purchases of Common Stock . None. Item 3.Defaults Upon Senior Securities. None. Item 4.(Removed and Reserved). 10 Item 5. Other Information. None. Item 6. Exhibits. Exhibit Number Description 2.1* Share Exchange Agreement, by and among ABC Acquisition Corp 1505, Azaz, and its shareholders, entered into on January 21, 2011. 3.1* Articles of Incorporation. 3.2* Certificate of Amendment to Articles of Incorporation. 3.3* By-Laws. Certification of our Chief Executive Officer pursuant to Rule 13(a)-14(a)/15d-14(a) of the Securities Exchange Act of 1934, as amended. Certification of our Chief Financial Officer pursuant to Rule 13(a)-14(a)/15d-14(a) of the Securities Exchange Act of 1934, as amended. Certification of our Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002. Certification of our Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002. * Included in previously filed reporting documents SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Azaz Capital Corp. Dated: May 23, 2011 By: /s/Robert Weber Robert Weber President, Chief Executive Officer Chief Financial Officer Secretary, Treasurer, and Director 11
